Citation Nr: 1533467	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II (hereinafter diabetes).

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 15, 2009.

3.  Entitlement to an effective date earlier than April 15, 2009 for assignment of a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than April 15, 2009 for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

5.  Entitlement to service connection for a kidney condition, to include as secondary to service-connected diabetes.  




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty May 1969 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) from February 2009, March 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2009, the RO denied an increased rating in excess of 50 percent for PTSD.  Following receipt of additional evidence, an increased rating was again denied in April 2009 and again in March 2010.  Also in the March 2010 rating decision, the RO denied entitlement to an increased rating for diabetes and entitlement to a TDIU.  In a June 2011 statement of the case, the RO increased the rating for PTSD to 70 percent and assigned an effective date of April 15, 2009, the date of the Veteran's claim for a TDIU.  In a June 2011 rating decision, the RO granted entitlement to a TDIU and DEA and assigned an effective date of April 15, 2009.   In an August 2011 statement, the Veteran's representative disagreed with the effective date assigned for the grant of TDIU, the grant of DEA and the 70 percent rating for PTSD.  The Veteran did not appeal the rating assigned for PTSD, only the effective date.  In a September 2011 statement, the Veteran appealed the continuation of a 20 percent disability rating for diabetes.  

The issue of entitlement to service connection for a kidney condition, to include as secondary to service-connected diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes is not shown to be manifested by more than the required use of oral hypoglycemic agents and restricted diet.

2.  The Veteran filed a claim for an increased rating for his service-connected PTSD in August 2008 and a claim for an increased rating for that disability has been pending since that time.

3.  As of the August 27, 2008 VA examination, the Veteran's PTSD symptoms met the criteria for a 70 percent disability rating; resolving doubt in his favor because this entitlement was shown within 3 weeks of his claim for an increased rating, the proper effective date for a 70 percent evaluation can be assigned as August 7, 2008, the date of his claim for an increased rating, but no earlier.

4.  As of August 7, 2008, the Veteran was entitled to a 70 percent rating for his PTSD and met the schedular requirements for entitlement to a TDIU; the proper effective date for grant of a TDIU is August 7, 2008, but no earlier.

5.  As of August 7, 2008, the Veteran was entitled to a 70 percent rating for his PTSD and entitled to a TDIU; as permanent and total disability was shown on August 7, 2008, that is the proper effective date for DEA benefits. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for service-connected diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2014).

2.  As of August 7, 2008, the criteria for a 70 percent disability rating, but no higher, for service-connected PTSD were met.  8 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an effective date of August 7, 2008 for the award of entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(b) , 3.157, 3.340, 3.400 (2014).

4.  The criteria for an effective date of August 7, 2005 for the award of eligibility to DEA benefits under 38 U.S.C. Chapter 35 have been met. 38 U.S.C.A. § 3501 , 3512, 5113 (West 2002 & Supp. 2012);38 C.F.R. § 3.157 , 3.400, 3.807(a), 21. 3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice in letters dated in May 2009 and July 2009 explaining what information and evidence was needed to substantiate increased ratings claims for his various service-connected disabilities, including what he needed to provide and what would be obtained by VA.  The May 2009 letter specifically pertained to evidence required to demonstrate entitlement to a TDIU.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any outstanding medical evidence.  

Appropriate VA examinations were conducted in connection with the claims in August 2008 for PTSD and in December 2009 and March 2011 for diabetes.  The Board recognizes that the examinations took place 4 years ago or more; however, the rating for PTSD after April 15, 2009 is not on appeal and there is no indication in treatment records or otherwise that the Veteran's diabetes condition has worsened since his last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  The record contains the evidence necessary to determine whether increased ratings are warranted during the relevant time periods.

The Veteran's earlier effective date claims arise from his disagreement with the effective date assigned following the increase in disability rating and following the grant of TDIU and DEA benefits.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Regardless, the May 2009 and July 2009 letters informed the Veteran of the criteria for an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Earlier Effective Dates Generally

Under 38 C.F.R. § 3.400(o)(2) , the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies. See Harper at 126. Thus, three possible dates may be assigned depending on the facts of the case:

 (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

 (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) );

 (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).

IV.  Entitlement to an Increased Rating for Diabetes

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. 

Under DC 7913, a 20 percent rating is warranted when treatment of diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2014).

Here, service connection for diabetes was granted in an October 2006 rating decision.  The RO assigned a 20 percent rating because the Veteran required an oral hypoglycemic agent (Metformin) with a restricted diet for treatment of the condition.

In May 2009, the Veteran filed a claim for an increased rating.  In December 2009, he underwent a VA examination.  It was noted that ketoacidosis or hypoglycemic reactions had not required hospitalization in the past year.  The Veteran was noted to be on a restricted diet and his weight was stable.  He was on oral hypoglycemics for control of the diabetes, but no restriction of activities was noted.

In March 2011, he underwent another VA examination.  It was noted the Veteran was taking 100 milligrams of Metformin twice per day without side effects.  A history of hospitalization was noted in relation to kidney stones but not for complications of diabetes.  It was noted that diabetes was  having no effect on the Veteran's daily activities.  Episodes of hypoglycemic reactions or ketoacidosis were denied.  The Veteran was said to require visits to a diabetic care provider every 4 months.  

Based on the evidence of record, the Board finds the Veteran is not entitled to a higher schedular rating for his diabetes at any time during the appeal period.  The next higher rating of 40 percent is not warranted unless a veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  Here, the Veteran's diabetes does not require insulin for control and there is no evidence that his activities are restricted due to his diabetes.  Still higher ratings require additional evidence that is not present in this case; therefore, the Board must conclude that at this time, 20 percent, and no higher, is the proper rating for the Veteran's diabetes.

V.  Rating for PTSD prior to April 15, 2009

The Veteran was granted service connection for PTSD in an April 2006 rating decision.  In February 2007, the rating for PTSD was raised from 30 percent to 50 percent.  In August 2008, the Veteran filed a claim for an increased rating.  This was denied in a February 2009 rating decision, reconsidered again in an April 2009 rating decision and again in the March 2010 rating decision.  As noted, the rating was increased to 70 percent in a June 2011 statement of the case and an effective date of April 15, 2009 was assigned, the date the Veteran filed a claim for a TDIU.

The Board notes that the relevant time period for evidence that must be addressed in the adjudication of this appeal arguably begins August 7, 2007, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2014).

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The rating for the Veteran's PTSD was raised to 50 percent in February 2007 based on an examination dated in January 2007.  The Veteran indicated he was irritable and anxious.  He reported difficulty both falling asleep and staying asleep without medication.  He indicated having five or six nightmares a month.  He stated he was short-tempered, easily startled and avoided shows on television about Vietnam and combat.  He reported being hypervigilant and uncomfortable in crowds.  It was noted the Veteran had been hospitalized at the VA for psychiatric symptoms in 2005 and 2006.  It was noted he had few friends and limited recreational and leisure pursuits.  The Veteran appeared calm with an appropriate affect.  Homicidal and suicidal ideation was denied.  The examiner assigned a GAF score of 52.

Following his claim for an increased rating, the Veteran underwent another examination in August 2008.  It was noted he was taking anti-psychotic and anti-depressant medications.  He indicated he got easily aggravated and said things he should not say; that he was depressed a lot and that he thought about shooting himself, although he was not presently experiencing suicidal ideation.  It was noted he had to take medication to sleep and that he experienced "very severe" nightmares weekly.  He reported homicidal thoughts if he got aggravated and that he did not like being around crowds and indicated he did not participate in many activities given his irritability.  He indicated doing nothing other than sitting under a tree outside or watching television.  It was noted he was unable to work due to his symptoms, although the examiner indicated that total social and occupational impairment was not demonstrated.  The examiner assigned a GAF score of 50.

In December 2009, the Veteran underwent another examination.  The Veteran indicated being more easily upset and forgetful.  He stated he had both difficulty falling asleep and staying asleep every night and experienced 3 to 4 nightmares weekly.  He indicated being easily startled, hypervigilant and avoiding large crowds.  He indicated an episode of suicidal ideation in March and that he was hospitalized at that time.  The examiner assigned a GAF score of 52.

At a March 2011 examination, it was noted the Veteran's medication had been increased, although the Veteran was still symptomatic and "somewhat worse than when he was evaluated for C&P purposes in December 2009."  It was indicated that his irritability was causing stress in his relationship with his wife.  The Veteran reported having no friends and not socializing at all.  Moderate to severe psychosocial impairment was noted.  The Veteran appeared tense and anxious with a blunted affect.  He complained of difficulty with attention and concentration.  He indicated having increasing problems with sleep and that he checked the security in his house during the night.  He reported having panic attacks that had increased in frequency to about 5 times per week of moderate to severe intensity.  The examiner assigned a GAF score of 45.
Upon review of the evidence of record and the criteria for rating psychiatric disabilities, the Board finds that the evidence prior to August 27, 2008, the date of the examination scheduled after his August 7, 2008 claim for an increased rating, does not show entitlement to a 70 percent disability rating for PTSD.  In fact, entitlement is most obviously shown at the December 2009 and March 2011 examinations; nonetheless, the RO resolved doubt in the Veteran's favor by assigning an effective date prior to those examinations.   However, the Board notes that the RO determined the effective date based on the Veteran's claim for a TDIU when there was already a claim for an increased rating that had been pending since August 7, 2008. 

At the August 27, 2008 examination, the Veteran was indicating experiencing homicidal and suicidal tendencies that had not been present at the examination in February 2007.  His nightmares were reported to be on a weekly basis and his GAF score suggested severe, rather than moderate, symptoms.

Resolving doubt in the Veteran's favor, the Board concludes that entitlement to a 70 percent disability rating was established at the August 27, 2008 VA examination.  

As set forth in Section III of this decision, if an increase in disability occurs after the claim is filed, the appropriate effective date is the date that the increase is shown to have occurred (date entitlement arose).  See 38 C.F.R. § 3.400(o)(1).  Here, that date is August 27, 2008.  This was only 3 weeks after his claim for an increased rating.  Because it is arguable that the Veteran had those same symptoms on the date of his claim, the Board finds that entitlement to a 70 percent disability rating can properly be set as August 7, 2008.

At no time during the appeals period has a rating in excess of 70 percent been warranted and the Veteran has not made such a contention.  For entitlement to a 100 percent rating, total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time must be shown.  Symptoms of such severity are not demonstrated in the record.

VI.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD and diabetes are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's service-connected disabilities are adequately addressed by the schedular rating.  As discussed, the rating schedule provides for higher ratings for disability more severe than the Veteran's for both PTSD and diabetes.  Because the criteria in the rating schedule are adequate, it is not necessary to refer either claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2014).




VII.  Earlier Effective Dates for a TDIU and DEA

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

Here, as discussed above, the Veteran filed a claim for an increased rating for his PTSD on August 7, 2008.  Evidence indicates that he has not been working since 2005 due to his psychiatric symptoms.  As such, pursuant to Rice, consideration of entitlement to a TDIU was appropriate as part of the Veteran's increased rating claim for PTSD, although the Veteran did not file a formal claim for a TDIU until April 15, 2009.

As discussed previously in Section III, under 38 C.F.R. § 3.400(o)(2) , the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU may be assigned be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to this decision, the Veteran did not meet the above criteria until April 15, 2009 when the Veteran was assigned a 70 percent disability rating for PTSD. Prior to that date, the Veteran was service-connected for PTSD rated as 50 percent disabling, diabetes rated as 20 percent disabling, tinnitus rated as 10 percent disabling and hearing loss that was assigned a noncompensable rating.  The Veteran's combined disability rating was 60 percent.

By way of this decision, the Board has granted an effective date of August 7, 2008 for an increased rating for PTSD.  As such, on that date, the Veteran met the schedular requirements for entitlement to a TDIU and the evidence shows that he was unemployable due to that disability.  In addition, on that date permanent and total disability was demonstrated thus entitling the Veteran to DEA benefits pursuant to 38 U.S.C. Chapter 35.

Resolving doubt in the Veteran's favor, earlier effective dates of August 7, 2008 for entitlement to TDIU and for entitlement to DEA are warranted because the Veteran met the schedular criteria for entitlement for both benefits as of that date.  Prior to that date, the evidence did not support the grant of a 70 percent evaluation for PTSD and, therefore, the Veteran did not meet the schedular requirements for entitlement.  As such, an effective date prior to August 7, 2008 for entitlement to a TDIU and for DEA must be denied.


ORDER

A disability rating in excess of 20 percent for service-connected diabetes is denied.

On and after August 7, 2008, a disability rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the provisions governing the award of monetary benefits.

An effective date of August 7, 2008, but no earlier, for the award of a TDIU is granted, subject to the provisions governing the award of monetary benefits.

An effective date of August 7, 2008, but no earlier, for the award of DEA benefits pursuant to 38 U.S.C. Chapter 35 is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Reason for Remand: To schedule the Veteran for a new VA examination of his kidneys to clarify diagnosis and obtain an additional medical opinion regarding etiology.

The Veteran alleges he has a chronic kidney condition that is secondary to his service-connected diabetes mellitus, type II.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In March 2011, the Veteran underwent an examination to determine the current severity of his service-connected diabetes.  It was noted the Veteran had chronic kidney disease which the examiner noted had onset prior to a diagnosis of diabetes.  He was noted to have hematuria (due to kidney stones) and proteinuria.  Upon review of the Veteran's medical records, the examiner determined that records from his initial visit to VA demonstrated stage II chronic kidney disease.  A history of multiple kidney stones over a period of 40 years was also noted, along with multiple benign renal cysts.  It was noted in the examination report, without a rationale provided, that the Veteran's kidney disease was not permanently aggravated by his diabetes.

In July 2011, the Veteran filed a claim for service connection for a kidney condition, to include as secondary to his service-connected diabetes.

In January 2012, the examiner diagnosed nephrolithiasis diagnosed around 1970, per the Veteran.  The Veteran indicated repeated kidney stones starting in the 1970s and continuing to the present.  As to a relationship between the Veteran's kidney condition, defined as obstructive nephropathy, and diabetes, the examiner opined:

Though [diabetes mellitus] can cause kidney disease, this veteran's history, to include hospitalization and surgical intervention for chronic/recurrent kidney stones is more likely the cause of his current kidney condition.
The Board finds this opinion to be inadequate because the examiner did not take into account evidence in the record of advanced chronic kidney disease and currently, there is no adequate medical opinion of record that addresses the question of whether the Veteran's kidney disability has been aggravated by any of his service-connected conditions, to include diabetes or PTSD.  Therefore, a remand is necessary prior to a final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with any outstanding VA treatment records.

2.  Then, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of any kidney condition present, to include chronic kidney disease.

The electronic claims file must be made available to the examiner and it should be indicated that a review was made in the examiner's report.

The examiner should clarify diagnoses of any diseases or disorders affecting the kidneys and recognize evidence of chronic kidney disease and a history of kidney stones over a period of 40 years.

The examiner, following a review of the record, is asked to provide an opinion as to whether it is at least as likely as not that chronic kidney disease, or any other currently diagnosed kidney condition, had its onset or was incurred in service.

The examiner should opine as to whether any of the Veteran's service-connected conditions, to include diabetes and/or PTSD, caused the Veteran's current kidney disability or is/are aggravating the disability/disabilities beyond its/their natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must provide an opinion as to origin and aggravation and discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


